UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1915


CLARK A. MORRES, M.D.,

                  Plaintiff - Appellant,

             v.

DEER’S HEAD HOSPITAL CENTER; SANDRA SMITH, Individually and
in her Official capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-00002-CCB)


Submitted:    March 13, 2009                  Decided:   May 4, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin R. Cockey, Ashley A. Bosché, COCKEY, BRENNAN & MALONEY,
PC, Salisbury, Maryland, for Appellant.      Douglas F. Gansler,
Attorney General of Maryland, Kathleen A. Ellis, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clark A. Morres, M.D., appeals the district court’s

order granting Defendants’ Fed. R. Civ. P. 12(b)(6) motion to

dismiss his civil action for failure to state a claim upon which

relief could be granted.        We have reviewed the record and find

no reversible error.         Accordingly, we affirm.        See Morres v.

Deer’s Head Hosp. Ctr., No. 1:08-cv-00002-CCB (D. Md. July 25,

2008).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2